DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2013/0148057, “Kang”), in view of Kim et al. (US 2012/0156436, “Kim”), in view of Hosoda et al. (US 2014/0356618, “Hosoda”), in view of Sawano et al. (JP 2011-241160 A, “Sawano”).
Regarding claims 1, 8, 9, 10, 16, and 17, Kang teaches a color conversion film (layers 130, Fig. 1, [0142]) wherein the conversion layer may include a polymer matrix (e.g., [0132]) and wherein light that is input to the color conversion layer is converted into a different wavelength of output light (e.g., [0141]). Kang additionally teaches that the color conversion layer may be a part of a backlight unit for a display device (see, e.g., Fig. 1, backlight unit 100, for display device 10, [0142], [0143]). Kang additionally teaches that the light source may be a blue light (which would include light at 450 nm [0049], [0140]).
    PNG
    media_image1.png
    488
    500
    media_image1.png
    Greyscale
	Kang fails to teach that the film 130 comprises a color shift compensation polymer having the claimed characteristics. In the same field of endeavor of color conversion layers for use in display devices (e.g., [0008]), Kim teaches that it is known to use, among other components, various urethanes or polyvinylidene fluoride (PVDF) polymers in a color conversion film for an electroluminescent device ([0042], [0048], [0008]). Kim teaches that its film provides good light diffusion, good moisture resistance, good color conversion, and heat resistance ([0011] – [0015]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the color conversion layer of Kim for that of Kang in order to provide the color conversion layer with good light diffusion, good moisture resistance, good color conversion, and heat resistance properties ([0011] – [0015]). 	While modified Kang (Kim) teaches that the color shift compensation polymer may be a 
Regarding claims 3 and 12, Kang additionally teaches that the backlight emits blue light which may be directed through a stack structure comprising a light guide plate, a light collecting film, and a brightness enhancing film ([0142], Fig. 2, [0085], [0140]). 
Regarding claim 4 and 13, Kang additionally teaches that the blue light may have a peak of between 430 to 460 nm ([0140]) and a FWHM of less than 45 nm ([0091). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 5 and 14, Kang additionally teaches a transparent film disposed on at least one surface of the color conversion film (e.g., films 133 or 135, [0144] – [0146], e.g., a PET or norbornene film would satisfy the limitation that film be transparent).
Regarding claims 6 and 11, modified Kang additionally teaches that the color conversion layer may include up to 50% of the binder polymer (see Kim, e.g., [0042], and [0045], wherein the luminescent material may be up to 20% and the binder may be split among various binder resins; therefore, for example, if the binder resins are two evenly split resins, a single functional binder resin would be from 40 to 50% by weight).
Regarding claims 7 and 15, modified Kang (Sawano) additionally teaches compounds that read on the presently claimed chemical formulas (1) and (2) (e.g., [0042]) and that these materials may be used in combination with one another ([0012], [0038], [0041]). For example, compound A-1 reads on Chemical Formula 1 and compound A-7 reads on Chemical Formula 2. The Examiner notes that the valency of boron (the atom corresponding to M of Chemical Formula 2, see Sawano, A-7, [0042]) is 3 and thus the two fluorine atoms of, e.g., A-7 satisfy the limitation of there being one fewer than the valency of the M atom. 

Response to Arguments
Applicant’s arguments filed 12/29/20 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1 and 3-17 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782